Citation Nr: 0012310	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
wrist navicular fracture.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1978 to May 
1983.  

This case came to the Board of Veterans' Appeals (Board) from 
a November 1996 RO decision which granted service connection 
and a noncompensable rating for residuals of a fracture of 
the navicular bone of the right wrist; the veteran appealed 
for a compensable rating.  In a February 1998 decision, the 
Board denied the claim.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans claims (Court).  In a July 
1999 joint motion to the Court, the parties (the veteran and 
the VA Secretary) requested that the portion of the Board 
decision, which denied a higher rating for the right wrist 
condition, be vacated and the issue remanded; by a July 1999 
order, the Court granted the joint motion.  The case was 
subsequently returned to the Board, and in March 2000 the 
veteran's representative submitted additional written 
argument.  

[The February 1998 Board decision also denied an application 
to reopen claims for service connection for residuals of 
right ankle and head injuries.  An appeal of that issue was 
dismissed by the July 1999 joint motion and Court order, and 
such matter is not before the Board.]


REMAND

The joint motion and Court order require readjudication of 
the claim for a compensable rating for residuals of a right 
wrist fracture, with particular consideration of the effects 
of pain, etc., as discussed in 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The last VA 
examination of this disability was in May 1997.  Given the 
length of time since that examination, allegations of a 
worsened condition, and concerns expressed in the joint 
motion, it is the judgment of the Board that a current 
examination is warranted.  Any recent treatment records 
should also be obtained.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the case is remanded to the RO for the following 
action: 


1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
medical treatment for a right wrist 
condition since 1997.  The RO should then 
obtain copies of all related medical 
records.  On remand, the veteran may also 
submit any other evidence and argument in 
support of her claim for a higher rating.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of residuals of a 
right wrist navicular fracture.  All 
findings, including range of motion in 
degrees, should be reported in detail.  
The examiner should note any objective 
signs of right wrist pain on motion, 
weakened movement, excess fatigability, 
incoordination, swelling, deformity, and 
atrophy.  

3.  The RO should then review the claim 
for a compensable rating for residuals of 
a right wrist navicular fracture.  If the 
claim is denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


